DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interference
Interference No. 106108 has been terminated by a decision favorable in part to applicant.  Ex parte prosecution is resumed.
As indicated on the Interference Proceeding’s decision dated 11/29/2019, claims 32-34 are finally refused while claims 48, 50-52 and 53 were favorable to the applicant, accordingly claims 32-34 have to be cancelled and claims 48, 50-52 and 53 will be allowed hereafter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harold Brown on 07/26/2018 (see Interview Summary sent on 07/26/2018, after Patent Board decision to cancel claims 30-31, 35-40 and 42-47) and later on 05/19/2021 (after Interference Proceedings to cancel claims 32-34).
The application has been amended as follows: 
Claims 30-40 and 42-47 have been cancelled.
REASONS FOR ALLOWANCE
Claims 48, 50-52 and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For details on the allowable subject matter, refer to the Patent Board Decision filed on 04/03/2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722